                                                                          lJ S DISTRICT COURT
                                                                     NORTI   iEilN DISTRICT OF TllXAS
                                                                                  FILED

                   IN THE UNITED STATES DISTRI T cot RTDEC 1 9 2018
                    FOR THE NORTHERN DISTRICT 0 TEX, S
                            FORT WORTH DIVISION    CLLl_llt_K-,U-.S-.l-)J-ST_J_u-=c=T:::C:::O:-;;URT

GREGARY A. TURNER,                            §                           By
                                              §
                   Pe ti ti oner,             §
                                              §
v.                                            §             No. 4:17-CV-963-A
                                              §
LORIE DAVIS, Director,                        §
Texas Department of Criminal                  §
Justice, Correctional                         §
Institutions Division,                        §
                                              §
                   Respondent.                §

                                MEMORANDUM OPINION
                                        and
                                       ORDER

     This is a petition for a writ of habeas corpus pursuant to

28 U.S.C.   §   2254 filed by petitioner, Gregary A. Turner, who was

a state prisoner incarcerated in the Correctional Institutions

Division of the Texas Department of Criminal Justice (TDCJ) when

the petition was filed, against Lorie Davis, Director of TDCJ,

respondent. After having considered the pleadings, state court

records, and relief sought by petitioner, the court has concluded

that the petition should be dismissed as time-barred.

                  I.    Factual and Procedural History

     On October 2, 2013, a jury in Tarrant County, Texas, Case

No. 1343101R, found petitioner guilty of aggravated assault with

a deadly weapon and the trial court assessed his punishment at 7

years' confinement.       (Clerk's R. 283.) Petitioner appealed his

conviction, but the Second District Court of Appeals of Texas

affirmed the trial court's judgment and denied his motion for
rehearing.    (Mem. Op. 25; Docket Sheet 2.) Al though petitioner was

given until November 30, 2015, to file a petition for

discretionary review (PDR) in the Texas Court of Criminal

Appeals' he did not file a timely PDR. See TEX. JUDICIAL BRANCH,

http://search.txcourts.gov. On July 11, 2016, 1 petitioner filed a

state habeas-corpus application challenging his conviction, which

was denied by the Texas Court of Criminal Appeals on February 1,

2017, without written order on the findings of the trial court.

(SHR03 2 26 & Action Taken.) The instant federal petition was

filed on December 4, 2017. 3 Respondent asserts that the petition

should be dismissed with prejudice as time-barred under the

federal statute of limitations.         (Resp't's Preliminary Answer 4-

9.)

                        II.   Statute of Limitations

      Title 28, United States Code, § 2244(d) imposes a one-year

statute of limitations on federal petitions for writ of habeas



       1A prisoner's state habeas application is deemed filed when placed in
the prison mailing system. Richards v. Thaler, 710 F.3d 573, 578-79 (5th Cir.
2013). Petitioner's application does not provide the date petitioner placed
the document in the prison mailing system, however the "Inmate's Declaration"
on page 17 of the application reflects the date the application was signed by
petitioner. For purposes of this opinion, petitioner's state habeas
application is deemed filed on that date.
       2"SHR03" refers to the record of petitioner 1 s state habeas proceeding in
WR-81, 971-03.
      3similarly, a prisoner 1 s federal habeas petition is deemed filed when
placed in the prison mailing system. Spotville v. Cain, 149 F.3d 374, 377 (5th
Cir. 1998). Petitioner does not include the date he placed the document in
TDCJ's mailing system, if in fact he did so. Therefore, he is not given the
benefit of the prison-mailbox rule.

                                        2
corpus filed by state prisoners. Section 2244(d) provides:

             (1) A 1-year period of limitations shall apply to
       an application for a writ of habeas corpus by a person
       in custody pursuant to the judgment of a State court.
       The limitations period shall run from the latest of-

                    (A) the date on which the judgment became
              final by the conclusion of direct review or the
              expiration of the time for seeking such review;

                    (B) the date on which the impediment to
              filing an application created by State action in
              violation of the Constitution or laws of the
              United States is removed, if the applicant was
              prevented from filing by such State action;

                    (C)  the date on which the constitutional
              right asserted was initially recognized by the
              Supreme Court, if that right has been newly
              recognized by the Supreme Court and made
              retroactively applicable to cases on collateral
              review; or

                    (D)  the date on which the factual predicate
              of the claim or claims presented could have been
              discovered through the exercise of due diligence.

             (2) The time during which a properly filed
       application for State post-conviction or other
       collateral review with respect to the pertinent
       judgment or claim is pending shall not be counted
       toward any period of limitations under this subsection.

28   u.s.c.   §   2244(d) (1)-(2).

       Because petitioner's claims involve matters relevant to his

2013 state-court conviction, subsection (A) is applicable to this

case. Under subsection (A), the limitations period began to run

on the date on which the judgment of conviction became final by

the expiration of the time for seeking direct review. For

purposes of this provision, petitioner's conviction became final


                                     3
upon expiration of the time that he had for filing a timely PDR

in the Texas Court of Criminal Appeals on November 30, 2015. See

TEX. R. APP. P. 68.2(a). Thus, limitations commenced the next day

and closed one year later on November 30, 2016, absent any

tolling.'

     Tolling of the limitations period may be appropriate under

the statutory-tolling provision in§ 2244(d) (2) and/or as a

matter equity. Petitioner's state habeas application operated to

toll limitations for 206 days, making his federal petition due on

or before June 22, 2017. Consequently, the petition is untimely

unless tolling as a matter of equity is justified.

     Equitable tolling is permitted only in rare and exceptional

circumstances when an extraordinary factor beyond a petitioner's

control prevents him from filing in a timely manner or he can

make a convincing showing that he is actually innocent of the

crime for which he was convicted. McQuiggin v. Perkins, 569 U.S.

383, 386 (2013); Holland v. Florida, 560 U.S.   631, 649 (2010). A

petitioner attempting to overcome the expiration of the statute

of limitations by showing actual innocence is required to produce

"new reliable evidence-whether it be exculpatory scientific

evidence, trustworthy eyewitness accounts, or critical physical

evidencen-sufficient to persuade the district court that "no

juror, acting reasonably, would have voted to find him guilty

    4
     The year 2016 was a leap year.

                                      4
beyond a reasonable doubt." McQuiggin, 569 U.S. at 386 (quoting

Schup v. Delo, 513 U.S. 298, 329 (1995)). The petitioner bears

the burden to establish that equitable tolling is justified. See

Holland,   560 U.S. at 649.

       Petitioner does not point to new, reliable evidence that

would support a claim of actual innocence. Nor has he

demonstrated that extraordinary circumstances prevented him from

filing a timely petition. Difficulty obtaining state-court

records, transfers between prison units, lockdowns, and limited

access to legal documents and a law library are common problems

among inmates who are trying to pursue postconviction habeas

relief. Such circumstances are incident to ordinary inmate status

and do not constitute extraordinary circumstances. See Scott v.

Stephens, No. 4:13-CV-384-A, 2013 WL 3870648204, at *3 (N.D.Tex.

July 25, 2013); Sasser v.     Thaler, No. 4:12-CV-084-Y, 2012 WL

5990953, at *3 (N.D.Tex. June 14, 2012); Vickery v. Thaler, No.

4:10-CV-249-A, 2010 WL 2884904, at *2 (N.D.Tex. July 19, 2010).

       Petitioner fails to invoke subsections (B),   (C) or (D) under

§   2244(d) (2) or show that he pursued his rights with reasonable

diligence but was prevented from filing a timely petition by

extraordinary circumstances or that he is actually innocent for

purposes of equitable tolling. Therefore, Petitioner's federal

petition was due on or June 22, 2017. His petition, filed on

December 4, 2017, is therefore untimely.

                                   5
     For the reasons discussed herein,

     It is ORDERED that petitioner's petition for a writ of

habeas corpus pursuant to 28 U.S.C.      §   2254 be, and is hereby,

dismissed as time-barred. Petitioner has not made a showing that

reasonable jurists would question this court's procedural ruling.

Therefore, it is further ORDERED that a certificate of

appealability be, and is hereby, denied.

     SIGNED December   ~'~'1~,   2018.




                                  6
